Opinion filed April 12, 2007 
















 








 




Opinion filed April 12, 2007 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-06-00289-CR 
                                                    __________
 
                              TODIS BERNARD LAMPLEY, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS,
Appellee
 

 
                                        On
Appeal from the 142nd District Court
 
                                                         Midland
  County, Texas
 
                                                 Trial
Court Cause No. CR31547
 

 
                                                                   O
P I N I O N
The jury convicted Todis Bernard Lampley of theft
by repetition and assessed his punishment at confinement in a state jail
facility for one and one-half years and a $5,000 fine.  We affirm.




Appellant=s
court-appointed counsel has filed a motion to withdraw.  The motion is supported by a brief in which
counsel professionally and conscientiously examines the record and applicable
law and states that he has concluded that the appeal is frivolous.  Counsel has provided appellant with a copy of
the brief and advised appellant of his right to review the record and file a
response to counsel=s
brief.  Two responses have been
filed.  Court-appointed counsel has
complied with the requirements of Anders v. California, 386 U.S. 738 
(1967); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High
v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State,
516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 
(Tex. Crim. App. 1969); Eaden v. State, 161 S.W.3d 173 (Tex. App.CEastland 2005, no pet.).
In his responses, appellant attacks the
credibility of the prosecutor and the witnesses, challenges the motives of his
appellate counsel, and requests the Aphysical
[appearance] of eyewitnesses@
in this court.  The record does not
support appellant=s
contentions that there was Afalsification
as to the fa[tal] facts of the case,@
that his counsel is guilty of neglect, or that he has been provided ineffective
assistance of counsel.  In fact, the
record before this court reflects that appellant has been provided with reasonably
effective assistance of counsel at all stages of this proceeding.  Wiggins v. Smith, 539 U.S. 510 (2003); Strickland v. Washington, 466 U.S.
668 (1984); Andrews v. State, 159 S.W.3d 98 (Tex. Crim. App. 2005); Hernandez v. State,
988 S.W.2d 770 (Tex. Crim. App. 1999).  
Review in this court is limited to the appellate record.  All of appellant=s
arguments have been considered, and each is overruled.
Following the procedures outlined in Anders,
we have independently reviewed the record, and we agree that the appeal is
without merit.  We note that counsel has
the responsibility to advise appellant that he may file a petition for
discretionary review by the Texas Court of Criminal Appeals.  Ex parte Owens, 206 S.W.3d 670 (Tex.
Crim. App. 2006).  Likewise, this court
advises appellant that he may file a petition for discretionary review pursuant
to Tex. R. App. P. 66.  Black v. State, No. 11-06-00273-CR,
2007 WL 431005 (Tex.
App.CEastland,  Feb. 8, 2007, no pet.). 
The motion to withdraw is granted, and the
judgment is affirmed.
 
 
PER CURIAM
 
April 12, 2007
Do not publish.  See
Tex. R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J., 
McCall,
J., and Strange, J.